Per Curiam. Appellant, Randy Allen, by and through his attorney, has filed a motion for a rule on the clerk. We treat this motion as a motion for belated appeal. His attorney, Stuart Vess, admits in his motion that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.